Citation Nr: 1645426	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism prior to April 4, 2012 and in excess of 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for internal derangement status post ACL and MCL repair with chondromalacia and degenerative joint disease of the left knee.

3.  Entitlement to an initial compensable rating for ganglion cyst of the left wrist prior to April 4, 2012 and in excess of 10 percent thereafter.

4.  Entitlement to service connection for tendonitis of the left wrist.

5.  Entitlement to service connection for De Quervain's tenosynovitis of the left knee.

6.  Entitlement to service connection for sclerosis of the left knee.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated on her August 2011 VA Form 9 Substantive Appeal that she would like a central office hearing in Washington, DC; and was subsequently sent notification in September 2016 that she was scheduled for a central office hearing in November 2016.  In October 2016, the Veteran wrote to Board noting she had moved to Florida and needed to reschedule her hearing to take place instead at the St. Petersburg, Florida RO, as well as requesting that her claim be updated with her legal name.  The Veteran's representative also sent a November 2016 motion to remand for a videoconference hearing at the St. Petersburg RO.  Upon remand, the Veteran should be scheduled for a videoconference hearing at the St. Petersburg RO. 

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the RO in St. Petersburg before a Veterans Law Judge.  All future correspondence should be addressed to her most recent name of record. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

